 

Exhibit 10.9

 

May 30, 2012

John Geschke

[Personal Address]

Dear John:

On behalf of Zendesk, Inc. (the "Company"), I am pleased to offer employment to
you. The purpose of this letter is to outline the terms for your employment.

Position: Your initial position with the Company will be General Counsel. This
is a regular full-time exempt position reporting to Alan Black, Chief Financial
Officer. As discussed, we will consider, if and when appropriate for you and the
Company, a change in your reporting responsibilities such that you report
directly to the Company's Chief Executive Officer.

Start Date: Your first day of employment will be determined by a date agreed
upon by both parties, subject to the Company's satisfactory completion of a
background check, references and board approval.

Salary: The Company will pay you an annual salary of $240,000, paid bi-weekly
during your employment, and subject to periodic review and adjustment at the
discretion of the Company. Your salary and other compensation will be subject to
applicable deductions and withholdings.

Bonus: You will be eligible to receive an annual performance bonus of $60,000,
based upon quarterly and annual targets established separately. The actual bonus
is discretionary and will be subject to the Company's assessment of your
performance, as well as business conditions at the Company. The bonus will also
be subject to your employment for the full period covered by the bonus, approval
by and adjustments at the discretion of the Company's Board of Directors and the
terms of any applicable bonus plan separately delivered to you. The Company or
the Company's Board of Directors may also make adjustments in the targeted
amount of your annual performance bonus. The bonus will be prorated to your
start date.

Stock Options: You will be eligible to participate in the Company's stock option
program, subject to approval by the Board of Directors. We will recommend to the
Board of Directors, no later than the first meeting of the Board following your
first day of employment, that you be granted an option to purchase 625,000
shares of the Company's common stock, which represents not less than 0.5% of the
Company's fully diluted shares outstanding (on an as converted basis) as of the
date this Agreement, at an exercise price per share equal to the stock's fair
market value on the date of grant. Your eligibility for stock options will be
governed by the 2009 Stock Option and Grant Plan and any associated stock option
agreement required to be entered into by you and the Company.

Stock Option Vesting: Your stock options will vest over a four-year vesting
schedule. The first 25% shall vest on your first anniversary with the Company,
subject to acceleration provisions provided below. The remaining 75% shall vest
ratably over the remaining 36 months. In the event of a Sale Event, as described
by the Plan, all unvested options will accelerate and become vested.

Benefits: You will be eligible to participate in the employee benefits and
insurance programs generally made available to employees, including health,
dental, life and disability insurance, subject to the terms and conditions of
those plans and programs which may be modified from time to time. Details of
these benefits programs, including mandatory employee contributions, will be
made available to you when you start. You may also participate in the Company's
401 (k) Retirement Plan and you will be eligible to receive up to twenty (20)
days of paid time off (PTO), which shall accrue on a prorated basis. PTO covers
scheduled vacation or personal time off as well as unscheduled situations such
as personal or family illness and emergencies. The Company will reimburse you
for the ongoing fees and expenses associated with your maintaining your license
to practice law in the jurisdictions in which you are currently licensed.

Representation Regarding Other Obligations: This offer is conditioned on your
representation that you are not subject to any confidentiality, non-competition
agreement or any other similar type of restriction that may affect your ability
to devote full time and attention to your work at Zendesk. If you have entered
into any agreement that may restrict your activities on behalf of the Company,
please provide me with a copy of the agreement as soon as possible.

 

--------------------------------------------------------------------------------

 

Other Terms: Your employment with the Company shall be on an at-will basis. In
other words, you or the Company may terminate employment for any reason and at
any time, with or without notice. Similarly, the terms of employment outlined in
this letter are subject to change at any time provided that the at-will nature
of your employment may not be altered except by a formal writing signed by the
Company's Chief Executive Officer. You also will be required to sign the
Company's standard Confidentiality and Assignment Agreement ("Employee
Agreement") as a condition of your employment. This offer letter and the
Employee Agreement shall be governed by California law. A copy of that Agreement
is enclosed. In addition, as with all employees, our offer to you is contingent
on your submission of satisfactory proof of your identity and your legal
authorization to work in the United States.

We are excited about the opportunity to work with you at Zendesk, Inc. If you
have any questions about this information, please do not hesitate to call.
Otherwise, please confirm your acceptance of this offer of employment by May 31,
2012, by signing below and returning a copy.

 

--------------------------------------------------------------------------------

 

We are confident that with your background and skills, you will have an
immediate positive impact on our organization.

Very truly yours,

 

/s/ Mikkel Svane

 

 

Mikkel Svane

 

 

Chief Executive Officer

 

 

 

/s/ John Geschke

 

May 30, 2012

John Geschke

 

Date

 

--------------------------------------------------------------------------------

 

 

 